Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2-20 are represented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2-20 are directed to method/system of blocking path detection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim1 are directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention. The claim1 recites the steps of receiving, through a user interface, a first set of data indicating one or more characteristics of an existing datacenter, and a second set of data indicating one or more preferred characteristics of a cloud computing framework for replacing computing resources of the existing datacenter; determining a first set of one or more measures for the existing datacenter based at least in part on the first set of data, the first set of one or more measures including a measure of environmental ; presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter, data identifying one or more characteristics of each cloud computing frameworks, and data indicating at least a portion of the second set of one or more measures determined for each of the one or more c computing frameworks similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 1 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites receiving, through a user interface, a first set of data, determining a first set of one or more measures for the existing datacenter, and presenting, through the user interface, data indicating at least a portion of the first set of one or more measures in which these additional elements of being practical perform in mind and the additional elements do not amount significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependent 2-19 are rejected for the same reason as claim1 above.

The claim 20 are directed to one or more non-transitory storage media storing instructions that when executed by one or more computers cause the one more computers to perform operating, i.e., a series of steps or acts. Thus, the claim is to a manufacture or a machine. The manufacture or machine is one of the statutory categories of invention. The claim1 recites the steps of receiving, through a user interface, a first set of data indicating one or more characteristics of an existing datacenter, and a second set of data indicating one or more preferred characteristics of a cloud computing framework for replacing computing resources of the existing datacenter; determining a first set of one or more measures for the existing datacenter based at least in part on the first set of data, the first set of one or more measures including a measure of environmental ; presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter, data identifying one or more characteristics of each cloud computing frameworks, and data indicating at least a portion of the second set of one or more measures determined for each of the one or more c computing frameworks similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 1 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites receiving, through a user interface, a first set of data, determining a first set of one or more measures for the existing datacenter, and presenting, through the user interface, data indicating at least a portion of the first set of one or more measures in which these additional elements of being practical perform in mind and the additional elements do not amount significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Claim 20 is one or more non-transitory storage media storing instructions that when executed by one or more computers cause the one more computers to perform operating, i.e., a series of steps or acts. Thus, the claim is to a manufacture or a machine. The manufacture or machine is one of the statutory categories of invention.
The claim 20 recite receiving, through a user interface, a first set of data indicating one or more characteristics of an existing datacenter, and a second set of data indicating one or more preferred characteristics of a cloud computing framework for replacing computing resources of the existing datacenter; determining a first set of one or more measures for the existing datacenter based at least in part on the first set of data, the first set of one or more measures including a measure of environmental ; presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter, data identifying one or more characteristics of each cloud computing frameworks, and data indicating at least a portion of the second set of one or more measures determined for each of the one or more c computing frameworks which can be performed mentally. The mere nominal recitation of a generic central processing unit (CPU) core of the computing device does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claim 20 is not include the additional elements limitations in addition to the abstract idea. The claim 20  recited one or more non-transitory storage media storing instruction that when executed by one or more computers cause the one or more computers to perform operation : receiving, through a user interface, a first set of data indicating one or more characteristics of an existing datacenter, and a second set of data indicating one or more preferred characteristics of a cloud computing framework for replacing computing resources of the existing datacenter; determining a first set of one or more measures for the existing datacenter based at least in part on the first set of data, the first set of one or more measures including a measure of environmental ; presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter, data identifying one or more characteristics of each cloud computing frameworks, and data indicating at least a portion of the second set of one or more measures determined for each of the one or more c computing frameworks. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic one or more computers. Thus, claim 20 does not amount to significantly more than the abstract idea itself. Accordingly, the claim 20 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 9, 10, 16, 17,16, 17, 18 are rejected under 35 U.S.C. 112, second paragraph as following:
As to claim 2, line 3, the limitation of “a rate” is lack of antecedent basis, It should amend as “the rate” to consistent with the rate in claim 2, line 2.
As to claim 5, line 2, the limitation of “that answer” is lack of antecedent basis, It should amend as “answers or an answers”.
As to claim 9, lines 6, the limitation of “ranking” is lack of antecedent basis, It should amend as “the ranking”.
As to claim 10, line 4, the limitation of “data” is lack of antecedent basis, It should amend as “the data”. Line 6, the limitation of “ranking” is lack of antecedent basis, It should amend as “the ranking”.
As to claim 16, line 7, the limitation of “existing datacenter” is lack of antecedent basis, it should amend as “the existing datacenter”. 
As to claim 17, line 2, the limitation of “existing datacenter” is lack of antecedent basis, it should amend as “the existing datacenter” to consistent with the second set in claim 16.
As to claim 18, line 4, the limitation of “a second set” is lack of antecedent basis, it should amend as “the second set” to consistent with the second set in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeuk (US 2019/0123973 A1) in view of Powell (US 10/346784 B1).



As to claims 1 and 20, Jeuk teaches a computer-implemented method comprising:
receiving, through a user interface (the visual representation of the performance patterns (is created by changing performance metrics) of the tenants 204, 206 of the cloud environment 102 are provided in FIG. 3 for simplicity and ease of understanding, [35-38]; the tenants 204, 206 may share one or more physical devices of the cloud 102, but are maintained in separate virtual spaces within the environment, paragraph [029]), a first set of data indicating one or more characteristics of an existing datacenter (The workload analysis engine may receive a first set of log entries and metric information from the first tenant space generated from a first executed workload, paragraph [14];these performance metrics may include any type of measurable performance characteristics of the resources utilized by the executing applications, such as CPU usage, memory consumption, input/output (I/O) measurements, network, transmission speed, and the like, paragraph [32]), and (ii) a second set of data indicating one or more preferred characteristics of a cloud computing framework (Similar to above, performance logs (listing a sequence of events for a particular application, performance logs provide information on sequences of events related to the applications of the tenant) associated with the tenant X applications may he transmitted to the workload analysis engine 208 by tenant X 206 or the cloud environment 102 during or after application execution, paragraphs [29]; [31]; for replacing computing resources of the existing datacenter (the recommendation engine may also obtain metadata of the second tenant space of the computing environment comprising one or more constraints on deployment of workloads on the second tenant space of the computing environment, such as a service level agreement between a second tenant operator and a computing environment, operator. The at least one recommendation may be executed on the second tenant space of the computing environment such that the at least one deployment recommendation alters the deployment of the second executed workload in the second tenant space, paragraph [16]); 
determining a first set of one or more measures for the existing datacenter based at least in part on the first set of data (The workload analysis engine may receive a first set of log entries and metric information from the first tenant space generated from a first executed workload and create a first performance pattern from the first set of log entries and metric information corresponding to the first executed workload, paragraph [14]), the first set of one or more measures including a measure of environmental sustainability associated with the existing datacenter (these performance patterns may be learned over the time period in which the information is received. a pattern may be defined as a topic P=(S, A). Such patterns occur when a tenant T runs the application A in an environment of resources R. Such an occurrence/instance of a pattern P may be referred to as a "performance pattern" p, such that p can be characterized by a duration d of S for tenant T using resources R: p=(P, d(S), R, T). To determine or create a performance pattern of a workload, the workload analysis engine 208 may utilize any type of machine learning algorithm, either known or hereafter developed, paragraphs [33-34]); 
identifying, from among a plurality of different cloud computing frameworks, one or more candidate cloud computing frameworks for replacing computing resources of the existing datacenter based at least in part on the second set of data (the recommendation engine may also obtain metadata of the second tenant space of the computing environment comprising one or more constraints on deployment of workloads on the second tenant space of the computing environment, such as a service level agreement between a second tenant operator and a computing environment, operator. The at least one recommendation may be executed on the second tenant space of the computing environment such that the at least one deployment recommendation alters the deployment of the second executed workload in the second tenant space, paragraph [16]; through this analysis, the recommendation engine 214 may provide a recommendation to one or more tenants (or to the cloud environment itself) for improving the execution or deployment of workloads on the environment, paragraph [37]);
for each of the one or more candidate cloud computing frameworks identified, determining a second set one or more measures for the respective candidate cloud computing framework based at least in part on the first and second sets of data (The workload analysis engine may also receive a second set of log entries and metric information from the second tenant space generated from a second executed workload and create a second performance pattern from the second set of log entries and metric information corresponding to the second executed workload, paragraph [14]), the second set of one or more measures including a measure of environmental sustainability associated with the respective candidate cloud computing framework (these performance patterns may be learned over the time period in which the information is received. a pattern may be defined as a topic P=(S, A). Such patterns occur when a tenant T runs the application A in an environment of resources R. Such an occurrence/instance of a pattern P may be referred to as a "performance pattern" p, such that p can be characterized by a duration d of S for tenant T using resources R: p=(P, d(S), R, T). To determine or create a performance pattern of a workload, the workload analysis engine 208 may utilize any type of machine learning algorithm, either known or hereafter developed, paragraphs [33-34]); and
presenting, through the user interface, data identifying one or more characteristics of each of the one or more candidate cloud computing frameworks (the visual representation of the performance patterns of the tenants 204, 206 of the cloud environment 102 are provided in FIG. 3 for simplicity and ease of understanding, paragraphs [35-38]).
Jeuk does not teach presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter; data identifying one or more characteristics of each of the one or more candidate cloud computing frameworks; and data indicating at least a portion of the second set of one or more measures determined for each of the one or more candidate cloud computing frameworks. However, Powell teaches presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter (least one simulated performance measure, such as percentage of on-time deliveries, can be determined based on characteristics of the agents over the simulation period. The performance measure(s) can be transmitted for display, col. 2, lines 55-63, claims 1, 8 and 15, data identifying one or more characteristics of each of the one or more candidate cloud computing frameworks (Such a simulation can record events needed to determine the high-level output metrics (for example percentage of on-time deliveries) that the simulation operator cares about. When finished, such embodiments can display the higher-level data results of the simulation to the user,col.9, lines 21-31), and data indicating at least a portion of the second set of one or more measures determined for each of the one or more candidate cloud computing frameworks (If the visual analytic is to be displayed independent of a dashboard framework, then the determined main measure 711-1 and sub measures 711-2 can be displayed in order with as many alphanumeric characters as will fit in the space allotted for the title. The labeling rules also specify that sub measures 711-2 may be included in the subsequent subtitle lines if no dimensional values are available, col. 2, lines 55-63, claims 1, 8 and 15).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of presenting, through the user interface, data indicating at least a portion of the first set of one or more measures determined for the existing datacenter; data identifying one or more characteristics of each of the one or more candidate cloud computing frameworks; and data indicating at least a portion of the second set of one or more measures determined for each of the one or more candidate cloud computing frameworks as taught Powell into Jeuk and Armitage to allow the sets of one or more measured performance to be displayed for the purposed of allow user to effectively use it for simulation.

As to claim 6, Jeuk teaches identifying one or more candidate cloud computing frameworks for replacing the computing resources of the existing datacenter based at least in part on the second set of data comprises:
identifying a plurality of candidate cloud computing frameworks for replacing the computing resources of the existing datacenter based at least in part on the second set of data (the recommendation engine may also obtain metadata of the second tenant space of the computing environment comprising one or more constraints on deployment of workloads on the second tenant space of the computing environment, such as a service level agreement between a second tenant operator and a computing environment, operator. The at least one recommendation may be executed on the second tenant space of the computing environment such that the at least one deployment recommendation alters the deployment of the second executed workload in the second tenant space, paragraph [16]; tenant X may alter the function chain 720 or deployed networking application to utilize fewer vNFs and improve the performance of the application, paragraph [61]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeuk (US 2019/0123973 A1) in view of Powell (US 10346784 B1) further in view of CANNON (US 2021/0081443 A1).
As to claim 4, Jeuk and Powell do not teach presenting, through the user interface, an interactive user interface comprising a plurality of questions and a plurality of user input elements for receiving answers to the plurality of questions, wherein the first and second sets of data comprise data indicating one or more answers received through one or more of the user input elements, respectively. However, CANNON Matthew teaches presenting, through the user interface, an interactive user interface comprising a plurality of questions and a plurality of user input elements for receiving answers to the plurality of questions, wherein the first and second sets of data comprise data indicating one or more answers received through one or more of the user input elements, respectively (retrieving, based on receipt of an indication to generate an intent in a social computing system integrated with a conversational user interface: user input data from a first set of users interacting with a virtual assistant of the conversational user interface, a set of questions based on the user input data, wherein a subset of the set of questions is generated via a generative question model of the social computing system, and a set of answers from a second set of users interacting with the social computing system, wherein the set of answers corresponds to the set of questions; generating a set of phrases of the intent based on, paragraphs [16-20];[48]).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of presenting, through the user interface, an interactive user interface comprising a plurality of questions and a plurality of user input elements for receiving answers to the plurality of questions, wherein the first and second sets of data comprise data indicating one or more answers received through one or more of the user input elements, respectively as taught by CANNON; into  Jeuk and Armitage to provide an optimized for the available cloud resources such that performance of the deployed application suffers.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeuk (US 2019/0123973 A1) in view of Powell (US 10/346784 B1) further in view of MOSCIBRODA (US 2018/0107696 A1).





As to claim 7, Jeuk and Powell do not teach ranking the plurality of candidate cloud computing frameworks based at least in part on the second set of one or more measures determined for each candidate cloud computing framework. However, Marchibroda teaches ranking the plurality of candidate cloud computing frameworks based at least in part on the second set of one or more measures determined for each candidate cloud computing framework  (Based on the input statistics, user preferences, analysis of the hardware component and/or system parameters, the computing device can determine a new order for the plurality of columns, paragraph [16]; The statistics can include a frequency of the query (e.g., query A appeared 6 times over the last week), a list of the columns accessed per query (e.g., query A accessed columns 5, 13, and 68), a time stamp for the query (e.g., query A appeared at 1615 GMT on Jul. 17, 2014), a seek cost for the query (e.g., computational complexity of the query), and/or other information related to the query, paragraph [12]; paragraphs [142]-[150]).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of presenting, through the user interface, an interactive user interface comprising a plurality of questions and a plurality of user input elements for receiving answers to the plurality of questions, wherein the first and second sets of data comprise data indicating one or more answers received through one or more of the user input elements, respectively as taught by MOSCIBRODA into   Jeuk and Powell  to provide new order which is optimized for the query input statistics such that the total input/output cost to serve the query workload is minimized when storing the data in the new order.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeuk (US 2019/0123973 A1) in view of Powell (US 10346784 B1) further in view Tachihara (US 2006/0288303 A1).
As to claim 10, Jeuk and Powell do not teach presenting, through the user interface, data identifying the one or more characteristics of each of the one or more candidate cloud computing frameworks comprises:
presenting, through the user interface, data identifying the one or more characteristics of each of the plurality of candidate cloud computing frameworks in an order based on ranking. However, Tachihara teaches presenting, through the user interface, data identifying the one or more characteristics of each of the one or more candidate cloud computing frameworks comprises:
presenting, through the user interface, data identifying the one or more characteristics of each of the plurality of candidate cloud computing frameworks in an order based on ranking (if a window of a first application of the applications operating on a first framework of the two is displayed at the front, a window of a second application of the applications operating on a second framework of the two is not displayed at the front window, and the interrupt display of the second application is requested by the controller, paragraphs [43-46], claim 2).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of presenting, through the user interface, data identifying the one or more characteristics of each of the plurality of candidate cloud computing frameworks in an order based on ranking as taught by Tachihara into Jeuk and Powell to possible preventing unintentional display when a display request from an application which is not recognized (managed) by the management task is made, it is all prevented so that unintentional display is not performed.
As to claim 11, Tachihara teaches the plurality of candidate cloud computing frameworks identified include a first candidate cloud computing framework that is associated with a first cloud service provider (CSP) and a second candidate cloud computing framework that is associated with a second CSP, the second CSP being different from the first CSP (if a window of a first application of the applications operating on a first framework of the two is displayed at the front, a window of a second application of the applications operating on a second framework of the two is not displayed at the front window, and the interrupt display of the second application is requested by the controller, paragraphs [43-46], claim 2).
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Jeuk (US 2019/0123973 A1) in view of Powell (US 10/346784 B1) further in view CHO (US 2016/0320665 A1).

As to claim 12, Jeuk and Powell do not teach for each of the one or more candidate cloud computing frameworks identified: computing a quantitative difference between the measure of environmental sustainability associated with the existing datacenter and the measure of environmental sustainability associated with the respective candidate cloud computing framework. However, Tsukuba teaches for each of the one or more candidate cloud computing frameworks identified: computing a quantitative difference between the measure of environmental sustainability associated with the existing datacenter and the measure of environmental sustainability associated with the respective candidate cloud computing framework (although there may be differences in accordance with environments of the display apparatus 400, an optical efficiency of about 40% is achieved in this related art, paragraphs [148-152]); and
presenting, through the user interface, data indicating the computed quantitative difference (although there may be differences in accordance with environments of the display apparatus 400, an optical efficiency of about 40% is achieved in this related art, paragraphs [148-152]).
It would have been obvious to one of ordinary skill in art before effective filing date of claimed invention to incorporate the teaching of presenting, through the user interface, data identifying the one or more characteristics of each of the plurality of candidate cloud computing frameworks in an order based on ranking as taught by TSUKUBA into improving the optical efficiency of the display.


Allowable Subject Matter
Claims 2- 3, 5, 8, 9,13, 14, 15, 16, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195